Citation Nr: 0003411	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
lacerations of the 4th and 5th fingers, left hand. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a scar, residuals 
of a herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946, and from March 1950 to December 1951.

An October 1946 rating action previously denied the veteran's 
claim for service connection for residuals of left hand 
lacerations of the 4th and 5th fingers, and a February 1952 
rating action previously denied the veteran's claim for 
service connection for residuals of a herniorrhaphy.  

This appeal arises from a May 1997 rating action in which the 
RO found that new and material evidence had not been 
submitted to reopen claims for service connection for 
residuals of left hand lacerations of the 4th and 5th fingers 
and for service connection for residuals of a herniorrhaphy.  
The veteran perfected a timely an appeal as to both issues.  

In August 1999, the Board remanded both issues for 
consideration of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which clarified the standard for considering whether 
new and material evidence has been presented to reopen a 
claim, and Elkins v. West, 12 Vet. App. 209 (1999), which 
explained the process for handling petitions to reopen.  As 
the RO continued the denial of the claims, the matters have 
been returned to the Board for further appellate 
consideration.

In a statement dated in September 1997, the veteran requested 
a hearing before an RO hearing officer.  In a subsequent 
statement dated in February 1998, the veteran canceled his 
hearing request, and has not requested rescheduling of such 
hearing.  Therefore, the Board will render its decision on 
the basis of the current evidence of record.  




FINDINGS OF FACT

1.  In a rating action of October 1946, the RO denied service 
connection for residuals of left hand lacerations of the 4th 
and 5th fingers on the basis that the condition was not 
incurred or aggravated by active service; although notified 
of that decision and of his appellate rights in a letter from 
the RO dated in that same month, the veteran did not file an 
appeal.

2.  New evidence associated with the claims file since the 
October 1946 denial indicates that the veteran currently has 
residuals of left hand lacerations of the 4th and 5th fingers.

3.  In a rating action of February 1952, the RO denied 
service connection for residuals of a herniorrhaphy on the 
basis that the condition was not incurred or aggravated by 
active service; although notified of that decision and of his 
appellate rights in a letter from the RO dated in that same 
month, the veteran did not file an appeal.

4.  No new evidence has been associated with the claims file 
since the February 1952 rating action denying service 
connection for scar, residuals of a herniorrhaphy, that is 
probative of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1946 rating action denying 
service connection for has residuals of left hand lacerations 
of the 4th and 5th fingers, and February 1952 rating action 
denying service connection for scar, residuals of a 
herniorrhaphy, are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for residuals of left-hand lacerations of the 4th 
and 5th fingers has been presented; the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


3.  New and material evidence to reopen the claim for service 
connection for scar, residuals of a herniorrhaphy has not 
been presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In October 1946, the RO issued a rating action that denied 
service connection for residuals of left-hand lacerations of 
the 4th and 5th fingers.  In February 1952, the issued a 
rating action which denied service connection for scar, 
residuals of herniorrhaphy.  The RO's decision in both cases 
was based on lack of evidence of incurrence or aggravation of 
either disorder in service.  The veteran did not timely 
appeal either decision.   
 
The service medical records for both periods of the veteran's 
active service do not reflect any complaints, symptomatology, 
or treatment for laceration to the left hand or a hernia.  

A report of VA hospitalization covering the period of 
September to October 1947 reveals that the veteran underwent 
surgery for left inguinal hernia.  

In letter received in July 1996 at the RO, the veteran stated 
that he cut his left hand in service while cleaning tables at 
the canteen.  He submitted a photograph showing a bandage on 
his left hand that he alleged was taken 3 days after his 
discharge from service.

Private treatment records dated from May 1953 to December 
1996 reveal that the veteran received treatment for pain in 
his left hand of the 4th and 5th fingers.  

A letter of medical treatment was received dated in December 
1996 was received from T. J. Craparo, M.D.  Dr. Craparo 
stated that the veteran continued to experience painful 
paresthesis of the 4th and 5th fingers of the left hand due to 
laceration.

In a May 1997 rating action, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for residuals of left hand lacerations of 
the 4th and 5th fingers and service connection for residuals 
of a herniorrhaphy.  The veteran timely appealed the rating 
action.

As noted above, in August 1999, the Board remanded both 
issues to the RO for consideration in light of the recently 
decided cases, to include Hodge.  The RO continued to 
determine that new and material evidence had not been 
submitted for either issue. 

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As noted above, in an October 1946 rating action, the RO 
denied service connection for residuals of left hand 
lacerations of the 4th and 5th fingers and that in a February 
1952 rating action, the RO denied service connection for 
scar, residuals of  herniorrhaphy.  The veteran was notified 
of both determinations and did not file a notice of 
disagreement within one year of the notification.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

With regard to the laceration of the left hand, the evidence 
of record in October 1946 showed no treatment of diagnoses of 
a left-hand laceration.  The service medical records were 
negative for complaints, symptomatology, or treatment for 
laceration to the left hand.

Evidence added to the record since October 1946 includes, a 
photograph of injury to the left hand purported have been 
taken shortly after service, private outpatient records dated 
from May 1993 to December 1996, and a letter of treatment 
dated in December 1996 that showed current treatment for 
laceration of the 4th and 5th fingers of the left hand.  

The Board finds that the additional evidence added to the 
record since 1946 is so significant that it must be 
considered whether the veteran's claim for residuals of 
lacerations to left hand of the 4th and 5th fingers is well-
grounded.  Accordingly, the criteria to reopen the claim are 
met.   

With regard to the herniorrhaphy, the evidence of record in 
February 1952 revealed that the veteran underwent surgery for 
left inguinal hernia in September 1947.  As such, this 
surgery took place more than one year following the veteran's 
separation from his first period of active service.  Service 
medical records for the veteran's second period of active 
service are negative for any complaints, symptomatology, or 
treatment of a herniorrhaphy. 

The veteran has not submitted any evidence of treatment or 
diagnosis of a hernia since the RO's initial decision in 
February 1952.  As such, the criteria for reopening his claim 
for service connection for residuals of scar, herniorrhaphy, 
are not met. 


ORDER

1.  As new and material evidence with respect to the claim 
for service connection for residuals of left hand lacerations 
of the 4th and 5th fingers has been submitted, the claim is 
reopened, and the appeal as to that issue is granted.

2.  As new and material evidence with respect to the claim 
for service connection for scar, residuals of herniorrhaphy, 
has not been presented, that claim is not reopened, and the 
appeal as to that issue is denied.


REMAND

Inasmuch as the Board has reopened the claim for service 
connection for residuals of left hand lacerations of the 4th 
and 5th fingers, the next questions to be considered are 
whether the claim is well-grounded, and, if so, whether the 
evidence presents a new factual basis for allowance of the 
claim.  See Elkins, Winters, supra.  However, because the RO 
has not yet considered these questions, the Board finds that 
they should do so, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  After completing any action deemed 
warranted by the record, the RO should 
adjudicate the questions of whether the 
claim for service connection for 
residuals of left hand lacerations of the 
4th and 5th fingers has been presented, 
and, if so, whether the evidence presents 
a new factual basis for allowance of the 
claim.

2.  Unless the benefits are granted to 
the veteran's satisfaction, he and his 
representative must be afforded an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

